                                             Case 2:20-cv-00696-JCM-EJY Document 22 Filed 07/31/20 Page 1 of 2



                                        1    John Bragonje, Bar No. 9519
                                             Justin Henderson, Bar No. 13349
                                        2    LEWIS ROCA ROTHGERBER CHRISTIE LLP
                                             3993 Howard Hughes Parkway, Suite 600
                                        3    Las Vegas, NV 89169
                                             Tel: 702.949.8200
                                        4    E-mail: JBragonje@lrrc.com
                                             E-mail: JHenderson@lrrc.com
                                        5
                                             Attorneys for Plaintiff Consolidated Electrical
                                        6    Distributors, Inc. d/b/a Sun Valley Electric Supply Co.
                                        7
                                                                       UNITED STATES DISTRICT COURT
                                        8                                   DISTRICT OF NEVADA

                                        9
                                             Consolidated Electrical Distributors, Inc.       Case No.: 2:20-cv-00696-JCM-EJY
3993 Howard Hughes Parkway, Suite 600




                                        10   d/b/a Sun Valley Electric Supply Co., a
                                             Delaware corporation,
                                        11                                                    JOINT MOTION AND PROPOSED
                                                      Plaintiff,                              ORDER FOR SECOND EXTENSION
                                        12                                                    OF TIME TO FILE OPPOSITION TO
                                             v.                                               AND REPLY IN SUPPORT OF
                                        13                                                    DEFENDANTS’ MOTION TO
Las Vegas, NV 89169




                                             Coral Academy, a Nevada public charter           DISMISS (ECF NO. 16)
                                        14   school; DC Building Group LLC, a Nevada
                                             limited liability company; Parnell Electric,
                                        15   LLC, a Nevada limited liability company;
                                             Foster Allen Parnell, an individual; Jennifer
                                        16   Parnell, an individual; Ohio Casualty
                                             Insurance Company, a New Hampshire
                                        17   corporation; Travelers Casualty and Surety
                                             Company of America, a Connecticut
                                        18   corporation, inclusive,

                                        19            Defendants.

                                        20

                                        21            Plaintiff Consolidated Electrical Distributors, Inc. d/b/a Sun Valley Electric Supply

                                        22   Co. (“Plaintiff”) and Defendants Coral Academy, DC Building Group LLC, and Travelers

                                        23   Casualty and Surety Company of America (collectively, “Defendants”) hereby stipulate to a

                                        24   four-week extension of the deadlines to file (1) an opposition to Defendants’ Motion to

                                        25   Dismiss (“Motion”) and (2) a reply in support of the Motion. Defendants filed their Motion

                                        26   on July 10, 2020. See ECF No. 16. The parties previously agreed to extend the filing deadline

                                        27   for Plaintiff’s opposition to August 7, 2020 and the filing deadline for Defendants’ reply to

                                        28

                                             111867684.1
                                             Case 2:20-cv-00696-JCM-EJY Document 22 Filed 07/31/20 Page 2 of 2



                                        1    fourteen days thereafter. 1 See ECF No. 19 (“First Stipulation”). The Court has not yet ruled
                                        2    on the parties’ First Stipulation. See generally docket.
                                        3              In the First Stipulation, the parties sought an extension to allow for meaningful
                                        4    settlement discussions. See ECF No. 19 (also citing a personal emergency experienced by
                                        5    Plaintiff’s counsel). The parties have since scheduled to begin the settlement discussions on
                                        6    July 29, 2020. Because the parties are hopeful that this matter may be resolved through
                                        7    meaningful settlement discussions, the parties request a four-week extension to allow for the
                                        8    settlement discussions to be completed. If a settlement is not reached, the four-week extension
                                        9    will afford the parties adequate time to brief the complex legal issues raised in the Motion.
3993 Howard Hughes Parkway, Suite 600




                                        10             Thus, per the instant stipulation, Plaintiff shall have through September 4, 2020 to file
                                        11   its opposition, and Defendants shall have two weeks from the date of the filing of the
                                        12   opposition to file a reply.
                                        13             IT IS SO AGREED AND STIPULATED.
Las Vegas, NV 89169




                                        14   DATED this 29th day of July, 2020                   DATED this 29th day of July, 2020

                                        15       THE ALLISON LAW FIRM CHTD.                      LEWIS ROCA
                                                                                                 ROTHGERBER CHRISTIE LLP
                                        16

                                        17       By: /s/ Noah G. Allison                         By: /s/ John Bragonje
                                                 Noah G. Allison, Bar No. 6202                   John Bragonje, Bar No. 9519
                                        18       Noah@allisonnevada.com                          JBragonje@lrrc.com
                                                 3191 East Warm Springs Road                     Justin Henderson, Bar No. 13349
                                        19       Longford Plaza East, Building 13                JHenderson@lrrc.com
                                                 Las Vegas, NV 89120                             3993 Howard Hughes Parkway, Suite 600
                                        20       Tel.: 702.933.4444                              Las Vegas, NV 89169
                                                                                                 Tel.: 702.949.8200
                                        21       Attorneys for Defendants DC Building
                                                 Group, LLC, Coral Academy, and                  Attorneys for Plaintiff Consolidated
                                        22       Travelers Casualty and Surety Co. of            Electrical Distributors, Inc. d/b/a Sun
                                                 America                                         Valley Electric Supply Co.
                                        23
                                                                                               IT IS SO ORDERED:
                                        24

                                        25                                                     __________________________________
                                                                                               UNITED STATES DISTRICT JUDGE
                                        26                                                            July 31, 2020
                                                                                               DATED:_______________________
                                        27

                                        28   1 Under Federal Rule of Civil Procedure 6 and Local Rule 7-2(b), the opposition was
                                             originally due by July 24, 2020.
                                             111867684.1
                                                                                                 -2-
